         Case 3:19-cv-01230-BEN-BGS Document 26 Filed 12/17/19 PageID.98 Page 1 of 1



     1
··~2-·                                 -~~···~~---
                                                                               FILED           - - - + -----------

                                                                               DEC 1 'I 2019
  3
                                                                     CLERK. U (~ Dt:~TR\CT COUF~T
  4                                                                SOUTHERN .. He: :·«ll: I OF C:AL.IFORNIA
                                                                   BY                ..::;:,,_-    OE'.••J1"''/
  5
  6
  7

  8                               UNITED STATES DISTRICT COURT
  9                             SOUTHERN DISTRICT OF CALIFORNIA
 10
 11       KELISSA RONQUILLO,                             Case No.: 3:19-cv-1230-BEN-BGS
          individually and on behalf of all others
 12
          similarly situated,                            ORDER GRANTING JOINT
 13                                                      MOTION TO DISMISS
                                            Plaintiff,
 14                                                      DEFENDANT LYFT, INC.
         V.                                              [Doc. 24]
 15
         LYFT, INC.,
 16      FIRST IMPRESSIONS MARKETING
         GROUP, LLC, and
 17
         BOOMSOURCING, LLC,
 18
                                         Defendants.
 19
 20            Plaintiff Kelissa Ronquillo and Defendant Lyft, Inc. jointly move to dismiss
21       Defendant Lyft, Inc., only.    The motion is GRANTED, and Defendant Lyft, Inc. is
22       DISMISSED with prejudice as to Plaintiff and without prejudice as to the putative class.
23             IT IS SO ORDERED.
24
25       Date: Decembei{/2 , 2019
26                     /r
27
28

                                                                                       3: 19-cv-1230-BEN-BGS
